Citation Nr: 0023002	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  96-42 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for 
a right below the knee amputation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1940 to September 
1941 and from June 1942 to November 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1995 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
granted entitlement to disability compensation for a right 
below the knee amputation (BKA) in accordance with 
38 U.S.C.A. § 1151 and assigned a 40 percent disability 
rating for the disorder.  This matter was previously before 
the Board in December 1997 and was remanded to the RO for 
additional development.  The claim has returned following 
that development and is ready for adjudication.   

In March 1999, the RO denied entitlement to a temporary total 
evaluation because of hospital treatment in excess of 21 days 
for a service-connected condition.  See 38 C.F.R. § 4.29 
(1999).  The veteran filed a notice of disagreement through 
his representative to this rating decision in January 2000.  
The RO issued a statement of the case in February 2000.  The 
veteran did not perfect the appeal within one year from the 
notification of the adverse rating decision or 60 days from 
the date of the statement of the case.  See 38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. § 20.302(b) (1999).  Therefore, 
that decision is not properly before the Board.  

The Board also observes that the claims for service 
connection for depression, anxiety, a back condition, a hip 
condition, chronic atrial fibrillation, and entitlement to a 
total disability rating based on individual unemployability, 
as well as entitlement to an increased rating for 
meniscectomy of the left knee evaluated as 10 percent 
disabling were denied by a July 1999 rating decision.  The 
veteran was notified of the adverse rating decision in 
January 2000.  The veteran has not filed a notice of 
disagreement to the July 1999 rating decision.  See In re Fee 
Agreement of Cox, 10 Vet. App. 361, 374 (1997) (Absent a 
notice of disagreement, a statement of the case, and a 
substantive appeal, the Board has no authority to proceed to 
a decision).  Thus, this decision is limited to the issue as 
characterized on the title page.  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").  


FINDINGS OF FACT

1. The veteran failed to report for a scheduled VA orthopedic 
examination.  

2. The right below the knee amputation permits prosthesis. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 40 percent 
for a right below the knee amputation have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.655, 4.1, 
4.7, 4.10, 4.71a, Diagnostic Code (DC) 5165 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

A claim for an increased rating is generally well-grounded 
when a veteran indicates that he has suffered an increase in 
a service-connected disability.  See 38 U.S.C.A. § 5107(a) 
(West 1991); Drosky v. Brown, 10 Vet. App. 251, 254 (1997); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631 (1992); cf. 
Jones (Wayne) v. Brown, 7 Vet. App. 134, 137 (1994).   In 
accordance with Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has reviewed the medical records and all 
other evidence of record pertaining to the history of the 
veteran's right below the knee amputation.  

In December 1997, the Board remanded this claim to the RO for 
additional development to include obtaining treatment records 
and an orthopedic examination to determine the nature and 
severity of the functional limitation imposed by the right 
leg amputation.  Treatment records from VA Medical Centers in 
San Francisco and Portland are associated with the claims 
file.  In June 1999, the RO input an examination request for 
an evaluation of the right leg amputation pursuant to the 
Board's remand instructions.  A VA Form 119, Report of 
Contact, dated in October 1999 reflects that the veteran 
contacted the RO regarding the status of his claim.  A 
subsequent VA Form 119 dated in December 1999 reflects that 
the veteran was unable to report for the scheduled 
examinations and that he felt the VA treatment records from 
Portland and San Francisco should be sufficient to rate his 
secondary mental disability as a result of his leg 
amputation, pain, depression, and anxiety.  A VA Form 119 
dated in February 2000 reflects that the veteran did not 
report for the VA examination directed by the Board remand.  
In passing, the Board also notes that the veteran failed to 
report for the scheduled February 1999 compensation and 
pension examination to evaluate the service-connected left 
knee disability.  

It is understood that if the veteran desires assistance with 
the development of his claim, he cannot passively wait for 
help in those circumstances where he may or should have 
information that is essential in obtaining putative evidence 
in support of his claim.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  In this case, that evidence amounts to a 
recent VA examination.  In accord with 38 C.F.R. § 3.655(b) 
(1999), when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
See Dusek v. Derwinski, 2 Vet. App. 519, 521 (1992).  As this 
appeal stems from the original rating decision, the Board 
will evaluate the claim on the evidence of record.  


II.  Initial Disability Rating

As a preliminary matter, service connection is not in effect 
for arteriosclerosis obliterans, peripheral vascular disease, 
bilateral peripheral neuropathy, or a shoulder condition.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes (DC) identify the various disabilities.  See 38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  In the 
assignment of an initial rating for a disability following an 
initial award of service connection, as in this case, the 
present level of disability is not of primary importance and 
a review of all the evidence considered in the original 
rating is required.  See Fenderson v. West, 12 Vet. App. 119 
(1999); Powell v. West, 13 Vet. App. 31, 35 (1999).  Medical 
as well as industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  Functional impairment is based on 
lack of usefulness and may be due pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are for consideration in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (1999); see DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  See 38 C.F.R. § 4.3.  

In October 1995, the RO awarded compensation for disability 
determined to be the result of medical or surgical treatment 
under 38 U.S.C.A. § 1151 (West 1991).  A 40 percent rating 
evaluation was assigned for a right below the knee amputation 
effective from May 8, 1991, the date of the reopened claim.  
See 38 C.F.R. § 4.71a, DC 5165 (1999).  Since the current 
appeal stems from the veteran's disagreement with the October 
1995 rating action, the Board's consideration will 
particularly focus on whether an initial rating evaluation in 
excess of 40 percent is warranted. 

Under DC 5165, amputation of the leg at a lower level that 
permits prosthesis warrants a 40 percent rating.  A 60 
percent rating is warranted for amputation of the leg with 
defective stump, thigh amputation recommended (DC 5163) and 
amputation not improvable by prosthesis controlled by natural 
knee action (DC 5164).  See 38 C.F.R. § 4.71a.  

Historically, the veteran has experienced claudication at 
least since 1981.  VA treatment records dated between 1985 
and 1988 reflect peripheral vascular disease, bilateral calf 
claudication with variable exertion - walking, bilateral 
venous insufficiency of the distal legs, and degenerative 
joint disease of the hip. In May 1989, the veteran was 
admitted to a VA facility for prostate surgery that was not 
performed due to complications.  On the third hospital day, 
the veteran's right leg was cold and pulseless.  It was 
determined that there was an abrupt cut off at the popliteal 
artery.  The veteran underwent unsuccessful embolectomy and 
femoral distal bypass at a VA medical facility to evaluate 
the clot/ occlusion in May 1989.  Amputation was recommended.  
The wound areas failed to heal properly.  In July 1989, the 
veteran underwent right foot at the ankle guillotine 
amputation.  The veteran underwent a revision of the 
guillotine amputation in July 1989 with debridement of 
necrotic tissue in August 1989.  The evidence of record 
reflects that the veteran had especially severe vascular 
disease.  The medical records contain sketches by the 
surgeons of the below the knee amputation which depict the 
knee joint.  In October 1989, the veteran was fitted with 
prosthesis; the stump appeared very well healed.  The veteran 
complained of bilateral knee pain which the physician 
suspected was secondary to degenerative joint disease 
(osteoarthritis).  

VA treatment records for the period from February 1990 to 
September 1995 reflect that a prosthetic limb with a "PTB" 
socket, cuff suspension, soft pelite liner, and a SACH foot 
were recommended.  In May 1990, the veteran was fitted with 
his first permanent prosthesis.  He walked satisfactorily 
using a cane held in the opposite hand.  In April 1991, he 
developed skin breakdown at the stump.  The prosthesis was 
changed.  He developed cellulitis and infection of the stump 
in June/ July 1991 due to the prosthesis.  The cellulitis 
resolved in July 1991.  In February 1993, the focal area of 
the stump was painful.  The treatment record reflects a mild 
pressure sore probably secondary to the prosthesis.  In 
November 1993, the right leg stump skin was sore.  In January 
1994, the stump was sore.  In February 1994, the prosthesis 
had a crack in it and required repair.  In September 1994, 
the treatment records indicate status post right below the 
knee amputation secondary to arterial occlusion.  A September 
1995 medical opinion reflects a review of the clinical 
record, specifically noting a history of decreased 
circulation, peripheral vascular disease, and eventual below 
the knee amputation with 2 revisions.  

A July 1996 diagnostic report from the vascular testing 
clinic reflects intermittent claudication bilateral at the 
hip below the knee.  VA treatment records reveal that in 
September 1997, the veteran was doing well.  The veteran 
attributed his getting around better, in part, to the 
prosthesis.  The records reflect a prosthetic leg distal to 
the knee on the right side.  The veteran went on a cruise in 
November 1997.  He slipped and fell secondary to the boat 
lurching and sustained a mild fracture of his pelvis with 
some compression at T12.  The record reflects that the 
veteran was unable to ambulate on his prosthesis and that he 
had difficulty getting in and out of his wheelchair.  A May 
1998 diagnostic report from the vascular testing clinic 
reflects aortoiliac and left femoropopliteal occlusive 
disease.  A June 1998 entry from the vascular [clinic] 
reflects, in relevant part, claudication stable, occasional 
night pain, suspect significant osteoarthritis component.  
The assessment reflects stable peripheral vascular disease - 
occluded left carotid - asymptomatic.  A subsequent June 1998 
entry reflects that the veteran had a new prosthesis, which 
he liked very much, and that he continued to slowly increase 
his activity.  

A July 1998 modified activities of daily living/instrumental 
activities of daily living (ADL/IADL) record reflects that 
the veteran functioned independently to a great degree, that 
he used both a walker and wheelchair for mobility, and that 
his gait and balance were altered.  The record also reflects 
that the veteran has to put on [the prosthetic leg] to go to 
the bathroom.  VA entries dated in December 1998 reflect that 
the veteran generally had a number of complaints associated 
with osteoarthritis and his age.  The physician noted that he 
had seen the veteran multiple times for osteoarthritis.  The 
record also reflects that the T12 compression fracture was 
healed.  Entries dated in January 1999 reflect that the right 
below the knee amputation had "a lot of secondary bony 
remodeling changes" and significant osteoarthritis of both 
knees.  The evidence of record does not indicate any 
subsequent surgical amputations to the right lower extremity.  

After a comprehensive review of the record on appeal, the 
Board determines that an initial disability rating in excess 
of 40 percent for the right below the knee amputation is not 
warranted.  As reflected in the evidence of record, the 
veteran has a right below the knee amputation with a patellar 
tendon bearing (PTB) prosthesis and that he uses a wheelchair 
and a walker to assist with mobility.  While the veteran did 
experience slow healing following the amputation in 1989, the 
evidence of record does not indicate that the stump is 
defective.  Further, despite the January 1999 notation 
regarding "a lot of secondary bony remodeling changes," 
there is no indication that a thigh amputation/ an above the 
knee amputation has been recommended or that the amputation 
was not improvable by prosthesis.  See DCs 5163 and 5164.  
Specifically, in July 1996, the veteran was doing well and 
getting around better due in part to his prosthesis.  In June 
1998, the veteran reportedly liked his new prosthesis and was 
slowly increasing his activity.  Moreover, in July 1998, the 
evidence reflects that the veteran was independent in most 
activities of daily living except for gait and balance.  

The Board has taken into consideration the veteran's 
complaints of pain associated with the right below the knee 
amputation.  See 38 C.F.R. §§ 4.45, 4.59.  Physicians have 
reported that it is suspected that the pain is related to the 
non service connected osteoarthritis.  The record also 
reflects that non-service connected injuries and conditions, 
to include degenerative joint disease of the hip and a 
fractured pelvis affected the veteran's mobility.  The Board 
has considered the veteran's assertions that he cannot hold 
himself up, that he has 30 percent circulation in his stump, 
and that he does not have the power to push himself in the 
wheelchair.  In regards to these contentions, the Board notes 
that service connection is not in effect for a shoulder 
condition or peripheral vascular disease.  

Next, the Board notes that the remand instructions requested 
a comprehensive VA orthopedic examination to determine the 
nature and severity of the functional limitations imposed by 
the right leg amputation.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.71; DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, as 
noted, the veteran did not report for the scheduled VA 
examination.  Therefore, evidence expected from this 
examination, which might have been material to this claim, 
could not be considered.  See 38 C.F.R. § 3.655.  Thus, the 
evidence of record provides no basis to warrant a disability 
rating in excess of 40 percent for a right below the knee 
amputation.  

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extra-schedular rating under 
38 C.F.R. § 3.321(b)(1) (1999), in the first instance.  The 
Board, however, is still obligated to seek all issues that 
are reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law and regulations.  In 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with the impairment in the average 
earning capacity due exclusively to the service-connected 
disability or disabilities.  See 38 C.F.R. § 3.321(b)(1) 
(1999).  In reviewing this case, the Board also must consider 
whether additional benefits are warranted under any of the 
provisions of Parts 3 and 4.  As to the disability picture 
presented in this case, the Board cannot conclude that the 
disability picture is so unusual or exceptional, with such 
related factors as frequent hospitalization or marked 
interference with employment, as to prevent the use of the 
regular rating criteria.  The Board has addressed the 
veteran's contentions that his mobility is impaired.  
However, the evidence does not reflect that the complained of 
additional disability is due exclusively to the right below 
the knee amputation.  Specifically, the evidence implicates 
non-service connected conditions, such as osteoarthritis, 
fractured pelvis, and a shoulder condition.  As the veteran 
has not presented any factors that are unusual or exceptional 
to preclude the use of the regular rating criteria, the 
Schedule for Rating Disabilities is shown to provide a fair 
and adequate basis for rendering a decision in this case.  
See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability evaluation itself is recognition that industrial 
capabilities are impaired).  The Board finds that the 
criteria for submission for assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  


ORDER

An initial rating in excess of 40 percent for a right below 
the knee amputation is denied.  



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

 

